OPINION
ONION, Presiding Judge.
These are appeals in bond forfeiture proceedings.
Article 44.42, Vernon’s Ann.C.C.P., provides that,
“An appeal may be taken by the defendant from every final judgment ren*899dered upon a personal bond, bail bond or bond taken for the prevention or suppression of offenses, where such judgment is for twenty dollars or more, exclusive of costs, but not otherwise.” (Emphasis added.)
See also Article 44.43, Vernon’s Ann.C.C.P.
Article 44.44, Vernon’s Ann.C.C.P., also provides:
“In the cases provided for in the two preceding Articles, the proceeding shall be regulated by the same rules that govern civil actions where an appeal is taken or a writ of error sued out.”
We find in the records of these causes judgments nisi and amended judgments nisi, but nowhere do we find any final judgments so as to give this court jurisdiction. See Swanson v. State, 169 Tex.Cr.R. 390, 334 S.W.2d 179 (1950); Bostick v. State, 81 Tex.Cr.R. 404, 195 S.W. 682 (1917).
Further, even if there were final judgments in the records, the court would not be able to consider the statement of facts in absence of approval of the same as required by Rule 377(d), Texas Rules of Civil Procedure.
The appeals are dismissed.